Filed 5/29/13 P. v. Malveaux CA4/2



                      NOT TO BE PUBLISHED IN OFFICIAL REPORTS
 California Rules of Court, rule 8.1115(a), prohibits courts and parties from citing or relying on opinions not certified for
publication or ordered published, except as specified by rule 8.1115(b). This opinion has not been certified for publication
                                     or ordered published for purposes of rule 8.1115.


           IN THE COURT OF APPEAL OF THE STATE OF CALIFORNIA

                                   FOURTH APPELLATE DISTRICT

                                                 DIVISION TWO



THE PEOPLE,

         Plaintiff and Respondent,                                       E057517

v.                                                                       (Super.Ct.No. RIF1202423)

CHRISTOPHER ERIC MALVEAUX,                                               OPINION

         Defendant and Appellant.



         APPEAL from the Superior Court of Riverside County. Becky Dugan, Judge.

Affirmed.

         Jamie Popper, under appointment by the Court of Appeal, for Defendant and

Appellant.

         No appearance for Plaintiff and Respondent.




                                                             1
                                    INTRODUCTION

       On May 29, 2012, an amended felony complaint charged defendant and appellant

Christopher Eric Malveaux with two counts of felony robbery (Pen. Code, § 211,

counts 1 & 2), and one misdemeanor count of being under the influence of a controlled

substance (Health & Saf. Code, § 11550, subd. (a), count 3). The complaint also alleged

that defendant personally used a firearm in the commission of counts 1 and 2. (Pen.

Code, § 12022.53, subd. (b).)

       On September 18, 2012, defendant pleaded guilty to count 1 and admitted the

personal gun use enhancement. In exchange, the parties agreed to a prison term of

12 years in state prison and the dismissal of the other charges and allegations.

       On September 28, 2012, the trial court sentenced defendant to 12 years in state

prison, comprised of the low term of two years for the robbery conviction and a

consecutive 10-year term for the gun enhancement. The court dismissed the other

allegations and charges, and awarded defendant 151 days of actual credits and 22 days of

conduct credits.

       On November 16, 2012, defendant filed a timely notice of appeal from his

sentence or other matters after the plea.

                                STATEMENT OF FACTS

       The factual basis in this case was that “on April 30th, 2012, in Riverside County,

[defendant] robbed a person using a gun.”



                                             2
                                       ANALYSIS

       After defendant appealed, and upon his request, this court appointed counsel to

represent him. Counsel has filed a brief under the authority of People v. Wende (1979)

25 Cal.3d 436 and Anders v. California (1967) 386 U.S. 738, setting forth a statement of

the case, a summary of the facts and potential arguable issues, and requesting this court to

undertake a review of the entire record.

       We offered defendant an opportunity to file a personal supplemental brief, but he

has not done so. Pursuant to the mandate of People v. Kelly (2006) 40 Cal.4th 106, we

have conducted an independent review of the record and find no arguable issues.

                                     DISPOSITION

       The judgment is affirmed.

       NOT TO BE PUBLISHED IN OFFICIAL REPORTS




                                                               McKINSTER
                                                                                           J.

We concur:



RAMIREZ
                        P. J.



CODRINGTON
                           J.

                                             3